 


110 HR 677 IH: Nursing School Capacity Act of 2007
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 677 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Holt (for himself, Mr. McNulty, Ms. Bordallo, Mrs. Christensen, Ms. McCollum of Minnesota, Mr. Grijalva, Mr. Hinchey, Mr. DeFazio, Mr. McDermott, Ms. Eddie Bernice Johnson of Texas, Mr. Higgins, Mr. Cummings, Ms. Woolsey, Ms. Jackson-Lee of Texas, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for a study by the Institute of Medicine of the National Academy of Sciences to identify constraints encountered by schools of nursing in admitting and graduating the number of nurses sufficient to meet the health care needs of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nursing School Capacity Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)Researchers in the field of public health have identified the need for a national study to identify constraints encountered by schools of nursing in graduating the number of nurses sufficient to meet the health care needs of the United States. 
(2)The shortage of qualified registered nurses has adversely affected the health care system of the United States. 
(3)Individual States have had varying degrees of success with programs designed to increase the recruitment and retention of nurses. 
(4)Schools of nursing have been unable to provide a sufficient number of qualified graduates to meet the workforce needs. 
(5)Many nurses are approaching the age of retirement, and the problem worsens each year. 
(6)In 2004, an estimated 125,000 applications from qualified applicants were rejected by schools of nursing, due to a shortage of faculty and a lack of capacity for additional students. 
3.Study with respect to constraints with respect to schools of nursing 
(a)In generalThe Secretary of Health and Human Services shall request the Institute of Medicine of the National Academy of Sciences to enter into an agreement under which the Institute conducts a study for the purpose of— 
(1)identifying constraints encountered by schools of nursing in admitting and graduating the number of registered nurses necessary to ensure patient safety and meet the need for quality assurance in the provision of health care; and 
(2)developing recommendations to alleviate the constraints on a short-term and long-term basis. 
(b)Certain componentsThe Secretary shall ensure that the agreement under subsection (a) provides that the study under such subsection will include information on the following: 
(1)The trends in applications for attendance at schools of nursing that are relevant to the purpose described in such subsection, including trends regarding applicants who are accepted for enrollment and applicants who are not accepted, particularly qualified applicants who are not accepted. 
(2)The number and demographic characteristics of entry-level and graduate students currently enrolled in schools of nursing, the retention rates at the schools, and the number of recent graduates from the schools, as compared to previous years and to the projected need for registered nurses based on two-year, five-year, and ten-year projections. 
(3)The number and demographic characteristics of nurses who pursue graduate education in nursing and non-nursing programs but do not pursue faculty positions in schools of nursing, the reasons therefor, including any regulatory barriers to choosing to pursue such positions, and the effect of such decisions on the ability of the schools to obtain adequate numbers of faculty members. 
(4)The extent to which entry-level graduates of the schools are satisfied with their educational preparation, including their participation in nurse externships, internships, and residency programs, and to which they are able to effectively transition into the nursing workforce. 
(5)The satisfaction of nurse managers and administrators with respect to the preparation and performance levels of entry-level graduates from the schools after one year, three years, and five years of practice, respectively. 
(6)The extent to which the current salary, benefit structures, and characteristics of the workplace, including the number of nurses who are presently serving in faculty positions, influence the career path of nurses who have pursued graduate education. 
(7)The extent to which the use of innovative technologies for didactic and clinical nursing education might provide for an increase in the ability of schools of nursing to train qualified nurses. 
(c)RecommendationsRecommendations under subsection (a)(2) may include recommendations for legislative or administrative changes at the Federal or State level, and measures that can be taken in the private sector— 
(1)to facilitate the recruitment of students into the nursing profession; 
(2)to facilitate the retention of nurses in the workplace; and 
(3)to improve the resources and ability of the education and health care systems to prepare a sufficient number of qualified registered nurses. 
(d)Methodology of study 
(1)ScopeThe Secretary shall ensure that the agreement under subsection (a) provides that the study under such subsection will consider the perspectives of nurses and physicians in each of the various types of inpatient, outpatient, and residential facilities in the health care delivery system; faculty and administrators of schools of nursing; providers of health plans or health insurance; and consumers. 
(2)Consultation with relevant organizationThe Secretary shall ensure that the agreement under subsection (a) provides that relevant agencies and organizations with expertise on the nursing shortage will be consulted with respect to the study under such subsection, including but not limited to the following: 
(A)The Agency for Healthcare Research and Quality. 
(B)The American Academy of Nursing. 
(C)The American Association of Colleges of Nursing. 
(D)The American Nurses Association. 
(E)The American Organization of Nurse Executives. 
(F)The National Institute of Nursing Research. 
(G)The National League for Nursing. 
(H)The National Organization for Associate Degree Nursing. 
(I)The National Student Nurses Association. 
(e)ReportThe Secretary shall ensure that the agreement under subsection (a) provides that not later than 18 months after the date of the enactment of this Act, a report providing the findings and recommendations made in the study under such subsection will be submitted to the Secretary, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(f)Other organizationIf the Institute declines to conduct the study under subsection (a), the Secretary may enter into an agreement with another appropriate private entity to conduct the study. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
4.DefinitionsFor purposes of this Act: 
(1)The term Institute means the Institute of Medicine of the National Academy of Sciences. 
(2)
(A)The term school of nursing means a collegiate, associate degree, or diploma school of nursing in a State. 
(B)The terms collegiate school of nursing, associate degree school of nursing, and diploma school of nursing have the meanings given to such terms in section 801 of the Public Health Service Act. 
(3)The term Secretary means the Secretary of Health and Human Services. 
 
